IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA
ANTHONY QUINN KEEL,
                                           NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                           FILE MOTION FOR REHEARING AND
                                           DISPOSITION THEREOF IF FILED
v.
                                           CASE NO. 1D13-5424
STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 1, 2014.

An appeal from the Circuit Court for Wakulla County.
Charles W. Dodson, Judge.

Jeffrey Lewis, General Counsel, and Michael J. Titus, Assistant Conflict Counsel,
Office of Criminal Conflict and Civil Regional Counsel Region One, Tallahassee,
for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON, and RAY, JJ., CONCUR.